Opinion issued July 15, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01026-CR
____________

JUSTIN KELLY GRISBY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District  Court
Harris County, Texas
Trial Court Cause No. 911244



 
MEMORANDUM  OPINION
               Appellant, Justin Kelly Grisby, was convicted by a jury of possession with
intent to deliver more than four grams but less than 200 grams of cocaine.  Appellant
pleaded true to the allegations in two enhancement paragraphs that he had twice
previously been convicted of felony offenses.  The trial court assessed punishment
at confinement for 25 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).